Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on June 24, 2021.
Claims 1-19 are currently pending.
Claims 1 and 19 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 21, 2021, January 29, 2021, and June 28, 2021 have been considered by the examiner.

Double Patenting
The previous rejection of claims 1-6, 11, and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 14, 31, 38, and 40 of U.S. Patent No. 10,504,033 is withdrawn in view of the Terminal Disclaimer filed June 24, 2021.


Claim Rejections - 35 USC § 112
The previous rejection of claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s argument.

Response to Amendment
The amendment to the claims filed on June 24, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of added subject matter is not properly underlined; the “(i) inducing” in line 10 is new text and is not underlined.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


For purposes of examination, the amendments filed on June 24, 2021 are considered as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11, 12, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keesling Contreras et al., U.S. Patent Application Publication 2020/0185120 (“Keesling”).

With respect to independent claim 1 Keesling teaches:
A method for performing a non-classical computation, comprising:
(a)    generating a plurality of spatially distinct optical trapping sites, said plurality of optical trapping sites configured to trap a plurality of atoms, wherein said plurality of atoms comprise one or more qubits (Keesling teaches tweezer laser sources that form n separate tweezer beams to form a tweezer array/beams used to trap atoms; see [0086].);
(b)    applying electromagnetic energy to one or more atoms of said plurality of atoms (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (electromagnetic energy) manipulation techniques; see abstract.) to perform a sequence of qubit gate operations (Figure 8C of Keesling shows a single-atom phase gate implemented by applying an independent 809 nm laser 840; see figure 8C and [0136].  The independent laser 840 in figure 8C discloses a sequence of pulses, sufficient to read on the broad sequence claimed; Keesling also teaches the alternative sequence details as disclosed below.  Keesling further teaches a pulse sequence and spin-echo sequence in [0136].), wherein said applying comprises modulating said electromagnetic energy with at least two optic modulators (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (electromagnetic energy) manipulation techniques; see abstract.  Keesling further teaches a tweezer array comprising multiple laser beams; see [0088].  Keesling also teaches tweezers (plural) in at least [0087], [0088], and [0089].), wherein a qubit gate operation within said sequence of qubit gate operations comprises at least one of:
(i) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state (Keesling teaches preparing the maximally entangled Bell state in [0140].  An entangled Bell state is an equal superposition; see teaching reference Gambetta et al., U.S. 20120319085, paragraph [0016].  Keesling further teaches extending the lifetime of the entangled state by exciting |W, the symmetric state (second state different from the first); see [0138] and [0143].  [0125] of Keesling indicates that the Bell state is accomplished by reducing laser (electromagnetic) phase noise.); or
(ii)    quantum mechanically entangling at least a subset of said one or more atoms in said one or more superposition states with at least another atom of said plurality of atoms (Keesling teaches high-fidelity control that extends to multi-particle cases by preparing a two-atom entangled state; see [0214].  Keesling discloses controlling two-atoms in [0138].); and
(c)    performing one or more measurements of said one or more superposition states to obtain said non-classical computation (Keesling teaches a quantum processing system that arranges atoms into arrays, evolving the arrays of atoms, and observing (measuring) the final states; see abstract.).

With respect to claim 2, the rejection of claim 1 is incorporated and further Keesling teaches:
(Keesling teaches the hold trap array may be generated by acousto-optic deflectors, spatial light modulator; see [0017]-[0018].).

With respect to claim 3, the rejection of claim 2 is incorporated and further Keesling teaches:
said one or more SLMs comprise one or more digital micromirror devices (DMDs) or one or more liquid crystal on silicon (LCoS) devices (Keesling teaches the SLM may comprise digital micromirror devices or liquid crystal on silicone; see [0104].).

With respect to claim 4, the rejection of claim 1 is incorporated and further Keesling teaches:
(b) comprises using said at least two optic modulators to selectively apply said electromagnetic energy to said one or more atoms (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (electromagnetic energy) manipulation techniques; see abstract.).

With respect to claim 8, the rejection of claim 1 is incorporated and further Keesling teaches:
said electromagnetic energy comprises optical energy (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (optical energy) manipulation techniques; see abstract.). 

With respect to claim 9, the rejection of claim 8 is incorporated and further Keesling teaches:
(Keesling teaches photon energy that includes light sources having wavelengths of approximately 420 nm; see [0029]-[0030].).

With respect to claim 11, the rejection of claim 1 is incorporated and further Keesling teaches:
said electromagnetic energy comprises microwave energy (Keesling teaches microwave transmission in [0183].).

With respect to claim 12, the rejection of claim 11 is incorporated and further Keesling teaches:
said microwave energy comprises one or more wavelengths between 1 millimeter (mm) and 1 meter (m) (Keesling teaches microwaves in [0183].  Microwaves are electromagnetic radiation with wavelengths ranging from about one meter to one millimeter (the claimed range), and the microwaves disclosed in Keesling will be within the claimed range.).

With respect to claim 14, the rejection of claim 1 is incorporated and further Keesling teaches:
said electromagnetic energy comprises radiofrequency (RF) energy (Keesling teaches radio-frequency signals; see [0083].).

With respect to claim 15, the rejection of claim 14 is incorporated and further Keesling teaches:
said RF energy comprises one or more wavelengths of at least 1 m (Keesling teaches radio-frequency signals in the VHF band; see [0083].  VHF signals have wavelengths of 1 m to 10 m.).

With respect to claim 17, the rejection of claim 1 is incorporated and further Keesling teaches:
(b) comprises using said at least two optic modulators to implement one or more single-qubit gate operations on said one or more qubits (Keesling teaches multi-qubit quantum gates can be used to implement the disclosed approach; see [0079].).

With respect to claim 18, the rejection of claim 1 is incorporated and further Keesling teaches:
(b) comprises using said at least two optic modulators to implement one or more two-qubit gate operations on said one or more qubits (Keesling teaches multi-qubit quantum gates can be used to implement the disclosed approach; see [0079].).

With respect to claim 19, the rejection of claim 1 is incorporated and further Keesling teaches:
said one or more qubits comprises at least 10 qubits (Keesling teaches arrays of up to 51 atoms which can serve as qubits; see [0115].).


Allowable Subject Matter
Claim 5-7, 10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Dependent claims 5-7, 10, 13, and 16 are not taught by the prior art.  The closest prior art, when taken alone or in combination, does not teach or suggest all of the limitations of the instant independent claims in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper.  The best prior art, Keesling Contreras et al., U.S. Patent Application Publication 2020/0185120 A1 (“Keesling”), teaches a system for neutral atom quantum information processing including generating a plurality of optical trapping sites for qubits to be used in quantum processing.  However, Keesling does not explicitly disclose performing applying electromagnetic energy to atoms using artificial intelligence operations; 


Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.
The double patenting and 112 rejections, discussed on page 6 of remarks, are withdrawn in view of the Terminal Disclaimer filed June 24, 2021 and Applicant’s amendments filed June 24, 2021; see above for details.
Beginning on page 7 of remarks, Applicant argues that Keesling does not disclose “applying electromagnetic energy to one or more atoms of said plurality of atoms, to perform a sequence of qubit gate operations … and performing one or more measurements of said one or more superposition states to obtain said non-classical computation.”  In the last paragraph on page 7, Applicant argues that Keesling discloses “an alternative model to the standard circuit model of quantum computing” but it is not clear where in Keesling such language is disclosed as the exact quotation does not appear in Keesling.  Therefore, it is not clear Applicant’s summary of Keesling is correct.  Further, it is not clear how the quoted summary of Keesling differs from the claim language as Applicant does not provide any details regarding why the two quoted portions are different.  Applicant’s argument is not persuasive.
On page 8, Applicant argues that Keesling does not teach “a qubit gate operation within said sequence of qubit gate operations comprises … quantum mechanically entangling at least a subset of said one or more atoms in said one or more superposition states with at least another atom of said plurality of atoms.”  Claim 1 discloses qubit gate operations comprise at least one of “(i) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state; or (ii) quantum mechanically entangling at least a subset of said one or more atoms in said one or more superposition states with at least another atom of said plurality of atoms.”  Because limitations (i) and (ii) are written in the alternative Keesling need not disclose both limitations 
Also on page 8, Applicant argues that Keesling teaches “phase gates” which are “useful single qubit gates for quantum computation” and that the phase gates are not “a qubit gate operation within said sequence of qubit gate operations.”  Claim 1 merely recites a sequence of qubit gate operations and does not provide any details regarding the qubit gates.  Applicant admits that the “phase gates” are “useful single qubit gates” which is sufficient to teach the claimed limitations.
Lastly, on page 8, Applicant argues that Keesling teaches away from the claims because “one of skill in the art in light of Keesling would understand the merits of adiabatic quantum computing over gate based models to address the "short coherence times and relatively low gate fidelities associated with such Rydberg excitations.””  On page 7 of remarks, Applicant states that Keesling discloses adiabatic quantum computation (Keesling at [0163]) and it is unclear how then Keesling teaches away from adiabatic computing.  Applicant merely states that one of ordinary skill would know but provides no further discussion.  Additionally, MPEP 2123 states “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”  Applicant’s argument is not persuasive.


Conclusion
Claims 1-19 are rejected.
Claims 5-7, 10, 13, and 16 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121